Citation Nr: 1219374	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-46 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for depression.
 
2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to Agent Orange exposure and/or environmental hazards.  

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and/or as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  

In February 2010, the Veteran and his wife testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

In August 2010, the Board remanded the matters of entitlement to service connection for COPD, hypertension and depression, as well as a low back disorder, laceration on the face, and skin disorder to the RO via the Appeals Management Center (AMC) for additional development.  Pursuant to the Board's instructions, the AMC obtained identified records of pertinent private and VA treatment and copies of records associated with a Social Security Administration benefits determination, and provided the Veteran with VA examinations in conjunction with his claims for COPD, low back, skin and scars disorders, and mental health disorders.  

Based on the findings contained in the reports of the 2010 VA examinations, with the 2011 supplemental medical statements, the RO, in various 2011 and 2012 rating decisions, awarded entitlement to service connection for posttraumatic stress disorder (PTSD), lumbar spine disability, laceration on the face, and residual scars from a skin disorder, and assigned a 50 percent evaluation, a 10 percent evaluation and two noncompensable evaluations, respectively, from December 18, 2006.  The Veteran has not appealed those initial assigned evaluations and effective dates, and the matters are not currently on appeal. 

Since the matters were returned to the Board in March 2012, the Veteran submitted additional statements and medical evidence, including the copy of a private chemistry report, in support of his claims.  The Veteran has not waived initial consideration of this evidence by agency of original jurisdiction (AOJ).  Regarding the claim for entitlement to service connection for depression, given the Board's favorable determination below, no waiver is needed.  See 38 C.F.R. §§ 20.800; 20.1304.  

The issues of entitlement to service connection for COPD and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's manifestations of diagnosed depression cannot be meaningfully separated from his manifestations of service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.14, 4.130 (2011); Mittleider v. West, 11 Vet. App. 181 (1998). 




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In view of the Board's favorable decision to grant service connection for depression, any further action pursuant to VA's duties to assist and notify would serve no useful purpose with respect to this claim.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran is has been granted VA service-connected compensation benefits for PTSD.  The record reflects that the Veteran has co-existing diagnoses of PTSD and major depression.  

VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182(1998). 

A September 2010 VA examiner found that the Veteran's depression and PTSD "cannot be delineated from each other due to symptom overlap."  There is no directly contrary medical opinion of record.  The Board finds that this opinion was well-explained and consistent with the evidence record, and is therefore competent medical evidence of significant probative weight.

The Board has considered the findings contained in the report of a December 2010 VA psychiatric examiner which shows the physician diagnosed the Veteran with PTSD, chronic with recent severe exacerbation; and reactive depressive disorder secondary to medical problems and frustration with the VA.  However, the December 2010 VA examiner provided no distinction with respect to the manifestations associated with diagnosed PTSD and depression, other than to find that the greater majority (at least 75 percent) of the Veteran's mental health symptomatology is associated with his PTSD disability and a small portion may be associated with his medical conditions which may or may not be due his service-connected disabilities.  The gist of the report was that the Veteran's psychiatric difficulties were predominantly or overwhelmingly attributable to his period of active service.  Similarly, VA mental health treatment records dated in 2010 reference impressions of PTSD and depression, but provide no distinction regarding the symptomatology associated with each diagnosis.  

The medical evidence of record shows that the Veteran's psychiatric manifestations and symptoms associated with depression and service-connected PTSD are intertwined and cannot be meaningfully separated.  Therefore, service connection is warranted for depression.  Mittleider v. West, 11 Vet. App. 181, 182(1998). 


ORDER

Entitlement to service connection for depression is granted.



REMAND

The Veteran seeks entitlement to service connection for COPD and hypertension.  Although the matters were previously remanded in August 2010, the Board finds that additional development is still needed prior to adjudication of the claims.  

Additional statements and medical evidence, including a March 2012 private blood chemistry report, have been associated with the claims folder since the Veteran's claims were last adjudicated in a March 2012 supplemental statement of the case.
  
The Board finds that an additional VA medical opinion regarding the etiology of the Veteran's COPD should be obtained in light of this new evidence.  The record contains a December 2011 VA medical opinion report, in which the VA examiner concluded that it was less likely than not that the Veteran's COPD was related to his period of service, to include as due to inservice exposure to Agent Orange and/or environmental hazards.   The VA examiner supported his medical conclusion, in part, on the observation that the Veteran's grandmother had emphysema and his treating pulmonologist suggested a possible genetic role for advanced COPD.  As mentioned above, the Veteran submitted a copy of a March 2012 private chemistry report which reveals normal results for ALPHA I Antitrypsin testing.  The Veteran asserts that this normal test result refutes any finding that his COPD is genetic in nature.  Given the additional medical evidence of record and the Veteran's contentions, the Board finds that a supplemental medical opinion regarding the etiology of the Veteran's COPD should be obtained.  See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions as to whether the veteran had any disorder that was related to his period of active service, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

With respect to the claim for service connection for hypertension, the Board observes that the Veteran has recently asserted that his hypertension is secondary to his service-connected disabilities, to include PTSD and diabetes mellitus.  See February 2010 and March 2012 statements in support of the claims.  A medical opinion as to these contentions is required, as the Board does not have the medical expertise to evaluate their merits.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the Veteran must be provided with notice of the requirements for entitlement to service connection for hypertension on a secondary basis.  See 38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the claim for service connection for hypertension under a secondary service connection theory of entitlement.

2. The RO/AMC should seek the Veteran's assistance to obtain any outstanding records of pertinent VA or private treatment and associate them with the claims folder. 

The Veteran should further be advised that with respect to private records of treatment he may alternatively obtain them on his own and submit them to VA. 

3. After all the available records have been associated with the claims folder, the RO/AMC should obtain a supplemental VA medical opinion as to whether the Veteran's COPD is related to his military service, to include as due to inservice exposure to Agent Orange and/or environmental hazards.  

If possible, this opinion should be provided by the VA physician who rendered an opinion in this matter in December 2011.  The claims file must be made available to and reviewed by the VA clinician in conjunction with the requested opinion.  The examiner must review the newly submitted March 2012 private blood chemistry report, as well as consider the Veteran's contention that the normal test results reflect that his COPD is not genetic in nature.  

Thereafter, based upon review of the Veteran's claims file, the examiner must provide an opinion as to whether the Veteran's COPD is related to his military service, to include as due to inservice exposure to Agent Orange and/or environmental hazards

In doing so, the VA examiner must indicate that the March 2012 blood chemistry report, indicating values within the normal range for Antitrypsin, and said to demonstrate that the Veteran's COPD is not genetic, has been reviewed.  

The examiner must provide a FULLY REASONED EXPLANATION  for all opinions provided, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

4. The RO/AMC should arrange for a VA examination to address the Veteran's hypertension on the basis of secondary service connection.  The claims file must be made available to and reviewed by the VA clinician in conjunction with the requested opinion.

The VA examiner must provide an opinion as to whether the Veteran's hypertension is caused or CHRONICALLY WORSENED by his service-connected disabilities, including PTSD, depression, diabetes mellitus, and peripheral vascular disease of the right lower extremity.

The examiner must provide a FULLY REASONED EXPLANATION  for all opinions provided, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

5. The RO/AMC should then readjudicate the claims remaining on appeal.   If any benefit sought remains 	denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


